DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler et al. USPGPUB 2017/0060161 (hereinafter “Tyler”).

As to claim 1, Tyler teaches a system for discovering relationships between meters in an electrical power distribution system (paragraph 0002 “method of optimizing variable load compatibility using advanced metering infrastructure (“AMI”)-based data analysis. This method enables the direct control of customer level secondary voltages to optimally enable the electric energy delivery system (EEDS) to maximize its capability to accommodate large amounts of individual and aggregate load variability. The method executes this variable load voltage control using the secondary AMI-based measurements, significantly improving the reliability of the customer voltage measurement and level, enabling the EEDS operator to improve the reliability of customer voltage performance for these types of distributed generation and loads” and paragraph 0009-0010, FIG. 1-4), comprising: a plurality of meters connected to the electrical power distribution system and deployed at different geographical locations, wherein the plurality of meters are communicatively connected through a communication network, each meter of the plurality of meters is configured for generating and transmitting data samples obtained at the meter ('According to a further aspect of the disclosure, the energy planning process (EPP) can be used to take the AMI data from multiple AMI EUS points and multiple ESS points and build a linear model of the voltage using the linearization technique. The voltage data can be used to provide location information about the meter connection points on the circuit using voltage correlation analysis. This method matches the voltages by magnitude and by phase using a technique that uses the voltage data for each meter to provide the statistical analysis. Common phase voltage movement is correlated and common voltage movement by circuit is identified using linear regression techniques. This information is provided by the EPP to the VCC in the configuration process and used to detect when voltages in the monitored group are not from the EEDS being controlled. This enables the VCC to stop control and return itself to a safe mode until the problem is resolved. According to a further aspect of the disclosure, the VCC samples the monitored group voltages at the EUS and uses the linear models to project the required level of independent variables required to make the EUS voltages remain in the required voltage band based on the linear regression model for the EUS location. This sampling also allows the VCC to determine when the samples are greatly deviating from the linear regression model and enable alarming and change of VCC state to maintain reliability of the EEDS' paragraphs 2-38); a correlator communicatively connected to the plurality of meters through the communication network and configured for: receiving the data samples from the plurality of meters ; calculating correlations between the plurality of meters based on the data samples received from the plurality of meters ('FIG. 4 shows the method of building a primary model using the GIS information along with the AMI metering data. The first step is to reflect all voltages to the 120 volt base and correlate voltages starting at the substation. The GIS map coordinates are used to map distances from the substation general load centers and the voltage drop is done, for example, for 30 hours of AMI and substation load data using the primary conductor impedance. Then the AMI voltages are first correlated at the secondary transformer level using the GPS data to estimate customer conductor distances and converting those to impedances using typical service conductors. Then, at the transformer, correlated loads are aggregated and used with typical service transformer impedances to estimate the primary voltages. This process is repeated for all loads within a given GPS distance. The statistical average of the 30 samples (one sample per hour of data) is used to produce a distribution of voltages at the primary level and the average value of the calculation used as the primary voltage connection point. Repeated service transformer voltages are correlated to determine where on each circuit they are most likely connected. The impedance is used to approximate the next voltage drop point where load should be attached. The voltage drop is calculated and the appropriate loads are connected to that point on the approximate one line. Then a known method of identifying phase and circuit is used with the correlated loads to eliminate connection errors. Finally, the list is compared to the existing DMS and planning models to eliminate errors in the GPS data. With this information, the percent voltage splits from primary to secondary can be more accurately determined and the voltage characteristics of the high variability loads represented accurately on the primary and secondary models. Then the model in FIG. 4 is extended to the next impedance point and the voltage correlation continues.': paragraphs 68-164); and transmitting the calculated correlations through the communication network; and a mapper communicatively connected to the plurality of meters through the communication network and configured for: receiving the calculated correlations from the correlator through the communication network; and determining the relationships between at least the plurality of meters based on the calculated correlations ('According to an aspect of the disclosure, the energy planning process (EPP) projects the ability of the EEDS to respond to high variability load events such as photovoltaic (PV) cloud transients or microgrid generation changes. The EPP constructs a primary model of the EEDS in a general format to calculate voltage drops for the primary EEDS connections. Then the historical AMI data is used to estimate the secondary connections from AMI meter to source service transformer and to the source transformer voltage using specific voltage correlation analysis. In addition voltage "on" to "off" states at the primary ESS metering point are correlated the secondary AMI voltages using a paired t distribution. This method allows checking of EEDS primary and secondary connectivity that can be combined with the secondary measurements to eliminate connectivity errors using the GIS mapping. This high level EEDS primary mapping allows a linear model to be constructed relating the ESS input voltages and power to the EUS output voltages electronically and enables checking for errors in the GIS and Planning model connectivity model.'; paragraphs 0002-0038 and 0068-0164).

As to claim 2, Tyler teaches wherein the correlator is further configured for: determining that a condition for collecting data samples from the plurality of meters has occurred (paragraph 0031-0033 “high reliability meters that are detecting the high variability load conditions and connect them to the high load variability bellwether group and disconnect meters that are not representing the lowest/highest of the meters in the EEDS. Monitored groups are maintained to track the upper and lower operating levels of the control device block where the total population of meters affected by the device reside”); and responsive to determining that the condition has met, sending a request for data samples to the plurality of meters (paragraph 0032-0035 “Monitored groups are maintained to track the upper and lower operating levels of the control device block where the total population of meters affected by the device reside” and paragraph 0135 and FIG. 4); and each meter of the plurality of meters is further configured for: receiving the request for data samples; processing raw sensor values sensed by the meter to generate the data samples of the meter (paragraph 0032-0035 “data from the monitored meters may also be used in the load profiles. The load profiles are used to assess the state of the grid and initiate appropriate voltage control actions to hedge against predictable voltage risks”); and transmitting the data samples through the communication network (paragraph 0060-0070 “Devices that are in communication with each other need not be in continuous communication with raw each other, unless expressly specified otherwise. In addition, devices that are in communication with each other may communicate directly or indirectly through one or more intermediaries”).

As to claim 3, Tyler teaches wherein processing the raw sensor values to generate the data samples of the meter comprises averaging the raw sensor values sensed by the meter within each predetermined time interval, and wherein the data samples comprises a pre-determined number of averaged sensor values (paragraph 0101-0110 “AMIs 330 may average the measured voltage V.sub.Meter(t) and/or I.sub.Meter(t) values over predetermined time intervals (for example, 5 min., 10 min., 30 min., or more). The AMIs 330 may store the measured electrical power usage E.sub.meter(t), including the measured voltage component V.sub.Meter(t) and/or current component I.sub.Meter(t) as AMI data”).

As to claim 4, Tyler teaches wherein the condition for collecting the data samples from the plurality of meters comprises a pre-determined time point has arrived (paragraph 0131-0135 “collect 603 the hourly voltage and power (MW) data from the metering data points on the VCC system from the DMS 480 which may be part of a supervisory control and data acquisition (SCADA) type of industrial control system. Next the corresponding weather data is collected 604 for the same hourly conditions. The data is processed 605, 606, 607, 608 to improve its quality using filters and analysis techniques to eliminate outliers that could incorrectly affect the results, as describe further below. If hourly pairing is to be done the hourly groups are determined 609 using the linear regression techniques. The next major step is to determine 611, 612, 613, 614, 615, 616, 617 the optimal pairing of the samples”).

As to claim 5,  Tyler teaches wherein the condition for collecting the data samples from the plurality of meters comprises a difference between a first data sample obtained by the correlator and a second data sample previously obtained by the correlator is more than a threshold value of sample change (claim 7 “receive measurement data from each sensor of a subset of the plurality of sensors, wherein the subset includes more than one and substantially fewer than all of the plurality of sensors, and to generate the energy delivery parameter based on a comparison of the measurement data received from the subset to the controller target band”).

As to claim 6, Tyler teaches wherein the correlator comprises a meter, and wherein the correlator is further configured to calculate correlations between the correlator and the plurality of meters (paragraph 0014-0027 “calculate voltage drops for the primary EEDS connections. Then the historical AMI data is used to estimate the secondary connections from AMI meter to source service transformer and to the source transformer voltage using specific voltage correlation analysis”).

As to claim 7, Tyler teaches wherein the mapper comprises at least one of a meter, a router, or a collector (paragraph 0010 “VCC measures the exception reports from the AMI meters at the energy utilization system (EUS) and looks for a set pattern of voltage changes that relate to a high variability load at one or multiple locations. In another aspect of the disclosure, a pattern of voltage changes may also be determined from AMI or sensor load or voltage data, as well as distributed generation systems” and FIG. 2-3).

As to claim 8,  Tyler teaches wherein the mapper is further configured for: receiving the data samples of the plurality of meters and data samples of a second plurality of meters (paragraph 0135-0140 “metering data. The first step is to reflect all voltages to the 120 volt base and correlate voltages starting at the substation. The GIS map coordinates are used to map distances from the substation general load centers and the voltage drop is done, for example, for 30 hours of AMI and substation load data using the primary conductor impedance”); calculating correlations between the plurality of meters and the second plurality of meters based on the data samples of the plurality of meters and the data samples of the second plurality of meters (paragraph 0135-0164 “percent voltage splits from primary to secondary can be more accurately determined and the voltage characteristics of the high variability loads represented accurately on the primary and secondary models. Then the model in FIG. 4 is extended to the next impedance point and the voltage correlation continues”); and determining relationships between meters in the plurality of meters and the second plurality of meters based on the calculated correlations (paragraph 0135-0164 “AMI metering data. The first step is to reflect all voltages to the 120 volt base and correlate voltages starting at the substation. The GIS map coordinates are used to map distances from the substation general load centers and the voltage drop is done, for example, for 30 hours of AMI and substation load data using the primary conductor impedance. Then the AMI voltages are first correlated at the secondary transformer level using the GPS data to estimate customer conductor distances and converting those to impedances using typical service conductors. Then, at the transformer, correlated loads are aggregated and used with typical service transformer impedances to estimate the primary voltages. This process is repeated for all loads within a given GPS distance. The statistical average of the 30 samples (one sample per hour of data) is used to produce a distribution of voltages at the primary level and the average value of the calculation used as the primary voltage connection point. Repeated service transformer voltages are correlated to determine where on each circuit they are most likely connected. The impedance is used to approximate the next voltage drop point where load should be attached. The voltage drop is calculated and the appropriate loads are connected to that point on the approximate one line. Then a known method of identifying phase and circuit is used with the correlated loads to eliminate connection errors. Finally, the list is compared to the existing DMS and planning models to eliminate errors in the GPS data. With this information, the percent voltage splits from primary to secondary can be more accurately determined and the voltage characteristics of the high variability loads represented accurately on the primary and secondary models”).

As to claim 9,  Tyler teaches wherein the relationships between two meters comprises one or more of an electrical connectivity relationship between the two meters indicating connections of the two meters to transformers or a phase relationship between the two meters indicating connections of the two meters to phases of the electrical power distribution system (paragraph 0064-0098 “voltage component V.sub.In(t) of the electrical power E.sub.In(t) input to the high voltage side of the LTC transformer may be measured and monitored. Further, the current component I.sub.Supply(t) of the stepped-down electrical power E.sub.Supply(t) and the current component I.sub.In(t) of the electrical power E.sub.In(t) may also be measured and monitored. In this regard, a phase difference φ.sub.In(t) between the voltage V.sub.In(t) and current I.sub.In(t) components of the electrical power E.sub.In(t) may be determined and monitored. Similarly, a phase difference φ.sub.Supply(t) between the voltage V.sub.Supply(t) and current I.sub.Supply(t) components of the electrical energy supply E.sub.Supply(t) may be determined and monitored”).

As to claim 10,  Tyler teaches wherein the correlator is further configured for transmitting, through the communication network, a message identifying the correlator as a correlator, and wherein the mapper is further configured for transmitting, through the communication network, a message indicating that the mapper is a mapper (paragraph 0014-0038 “data is used to estimate the secondary connections from AMI meter to source service transformer and to the source transformer voltage using specific voltage correlation analysis. In addition voltage “on” to “off” states at the primary ESS metering point are correlated the secondary AMI voltages using a paired t distribution. This method allows checking of EEDS primary and secondary connectivity that can be combined with the secondary measurements to eliminate connectivity errors using the GIS mapping. This high level EEDS primary mapping allows a linear model to be constructed relating the ESS input voltages and power to the EUS output voltages electronically and enables checking for errors in the GIS and Planning model connectivity model”).

As to claim 11, Tyler teaches wherein the data samples comprise voltage data samples (paragraph 0028 “VCC samples the monitored group voltages at the EUS and uses the linear models to project the required level of independent variables required to make the EUS voltages remain in the required voltage band based on the linear regression model for the EUS location”).

As to claim 12, is related to claim 1 with similar limitations also rejected by same rational.  

As to claim 13, Tyler teaches further comprising: responsive to determining that the condition has met, processing raw sensor data sensed by the meter to generate data samples of the meter (paragraph 0032-0035 “data from the monitored meters may also be used in the load profiles. The load profiles are used to assess the state of the grid and initiate appropriate voltage control actions to hedge against predictable voltage risks”).

As to claim 14, Tyler teaches wherein the data samples are generated by averaging the raw sensor data within individual time intervals to generate averaged samples, and wherein the data samples comprises a pre-determined number of the averaged samples (paragraph 0101-0110 “AMIs 330 may average the measured voltage V.sub.Meter(t) and/or I.sub.Meter(t) values over predetermined time intervals (for example, 5 min., 10 min., 30 min., or more). The AMIs 330 may store the measured electrical power usage E.sub.meter(t), including the measured voltage component V.sub.Meter(t) and/or current component I.sub.Meter(t) as AMI data”).

As to claim 15, Tyler teaches wherein the data samples comprise voltage data samples (paragraph 0028 “VCC samples the monitored group voltages at the EUS and uses the linear models to project the required level of independent variables required to make the EUS voltages remain in the required voltage band based on the linear regression model for the EUS location”).

As to claim 16, Tyler teaches wherein the relationships between the plurality of meters comprises one or more of an electrical connectivity relationship between the plurality of meters or a phase relationship between the plurality of meters (paragraph 0064-0098 “voltage component V.sub.In(t) of the electrical power E.sub.In(t) input to the high voltage side of the LTC transformer may be measured and monitored. Further, the current component I.sub.Supply(t) of the stepped-down electrical power E.sub.Supply(t) and the current component I.sub.In(t) of the electrical power E.sub.In(t) may also be measured and monitored. In this regard, a phase difference φ.sub.In(t) between the voltage V.sub.In(t) and current I.sub.In(t) components of the electrical power E.sub.In(t) may be determined and monitored. Similarly, a phase difference φ.sub.Supply(t) between the voltage V.sub.Supply(t) and current I.sub.Supply(t) components of the electrical energy supply E.sub.Supply(t) may be determined and monitored”).

As t claim 17, is related to claim 1 with similar limitations also rejected by same rational.  

As to claim 18, Tyler teaches wherein the mapper node comprises at least one of a meter, a router, or a collector (paragraph 0010 “VCC measures the exception reports from the AMI meters at the energy utilization system (EUS) and looks for a set pattern of voltage changes that relate to a high variability load at one or multiple locations. In another aspect of the disclosure, a pattern of voltage changes may also be determined from AMI or sensor load or voltage data, as well as distributed generation systems” and FIG. 2-3).

As to claim 19,  Tyler teaches further comprising transmitting, through the communication network, a message advertising the mapper node to the plurality of meters (paragraph 0139-0140 “mapping of control meters to zones of control and blocks of control for both the energy efficiency and demand control as well as the block of control for the HVL operation. Each “zone” refers to all AMIs 330 downstream of a regulator and upstream of the next regulator (e.g., LTC, regulator) and each “block” refers to areas within the sphere of influence of features of the distribution system (e.g., a specific capacitor or a specific inverter). In the example shown in FIG. 8, the LTC Zone includes all AMIs 330 downstream of the LTC and upstream of regulator 1402 (e.g., the AMIs 330 in B1 and B2), the Regulator Zone includes all AMIs 330 downstream of regulator 1402 (e.g., the AMIs 300 in B3), and Block 2 (B2) includes all AMIs 330 within the influence (upstream or downstream) of capacitor 1403. Each block includes a specific set of meters 330 for monitoring. The particular meters 330 that are monitored may be determined by the adaptive process within the VCC 200”).

As to claim 20, Tyler teaches wherein the relationships between the plurality of meters comprises one or more of an electrical connectivity relationship between the plurality of meters or a phase relationship between the plurality of meters (paragraph 0064-0098 “voltage component V.sub.In(t) of the electrical power E.sub.In(t) input to the high voltage side of the LTC transformer may be measured and monitored. Further, the current component I.sub.Supply(t) of the stepped-down electrical power E.sub.Supply(t) and the current component I.sub.In(t) of the electrical power E.sub.In(t) may also be measured and monitored. In this regard, a phase difference φ.sub.In(t) between the voltage V.sub.In(t) and current I.sub.In(t) components of the electrical power E.sub.In(t) may be determined and monitored. Similarly, a phase difference φ.sub.Supply(t) between the voltage V.sub.Supply(t) and current I.sub.Supply(t) components of the electrical energy supply E.sub.Supply(t) may be determined and monitored”).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Sonderegger USPGPUB 20150241482 A1 teaches a smart grid are described herein, and particularly for determining if one or more electrical meters are connected to the same transformer. In one example, time-stamped voltage data is collected from at least two meters. The voltage data may indicate a slight transient change in voltage resulting from a consumer turning on or off an electrical load. In particular, the slight voltage changes may be sensed by all meters attached to a same transformer based on electrical load changes by any one of the customers on the same transformer. Using the time-stamped voltage data, a time-series of voltage-changes may be generated for each electrical meter. A correlation between the time-series of voltage-changes of pairs of meters may be calculated, to thereby determine an affinity between the meters, and particularly if they are connected to a same transformer.
Arya et al. USPGPUB 20150052088 A1 teaches manufacture for voltage-based clustering to infer connectivity information in smart grids. A method includes clustering multiple voltage time series measurements into one or more groups, wherein said multiple voltage time series measurements are derived from one or more sensors; determining a connectivity model based on the one or more groups; comparing the determined connectivity model to an existing connectivity model to detect one or more inconsistencies between the determined connectivity model and the existing connectivity model; and updating the existing connectivity model based on said one or more detected inconsistencies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119